IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ARCHIE WILSON ERVIN,                                   No. 85424

                               vs.
                                   Appellant,
                                                                            FILED
                 THE STATE OF NEVADA,
                                                                             NOV     0 2U22
                                   Respondent.
                                                                            FaIZABE d
                                                                                OF ' PREMEi COUR'
                                      ORDER DISMISSING APPEAL                 DEP    CLERK


                            This is a direct appeal from a judgrnent of conviction. Third
                Judicial District Court, Lyon County; John Schlegehnilch, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant of
                the legal effects and consequences of voluntarily withdrawing this appeal,
                including that appellant cannot hereafter seek to reinstate this appeal, and
                that any issues that were or could have been brought in this appeal are
                forever waived. Having been so informed, appellant consents to a voluntary
                dismissal of this appeal. Cause appearing, this court
                            ORDERS this appeal DISMISSED.'


                                             (42,
                                        Cadish


                       AekiA.   v          J.                                           , S.J.
                Pickering                                 Gib


                      'Because no remittitur will issue in this rnatter, see NRAP 42(b), the
                one-year period for filing a postconviction habeas corpus petition under NRS
                34.726(1) shall commence to run from the date of this order.

                     The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
       OF
    NEVADA


(0) 1W7A
                        cc:   Hon. John Schlegelmilch, District Judge
                              Brock Law, Ltd.
                              Walther Law Offices, PLLC
                              Attorney General/Carson City
                              Lyon County District Attorney
                              Third District Court Clerk




SUPREME COUFtT
          OF
      NEVADA
                                                            2
(J)   I947A    .6gMt.